DETAILED ACTION
In Applicant’s Response filed 1/4/2021, Applicant has cancelled claims 1-20 and added new claims 21-38; and submitted replacement drawing sheets of figures 1-4. Currently, claims 21-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21-23, 26-28, 36 and 38 are objected to because of the following informalities requiring appropriate correction:
In claim 21 lines 20 and 21: “the shank” should be “the elongated shank”.
	In claim 22, the limitations reciting “…each of the helical first and second bands encircles at least a portion of the finger”; “a band crossing point located to the inside of the PIP joint…”; and “the…bands mutually diverge away from the band-crossing point and toward the non-palm-side of the hand to locations situated on the finger outer side and behind and forward of the PIP joint” should be amended as follows for improved clarity: “…each of the helical first and second bands configured to encircle configured to be located to the inside of the PIP joint…”; and “the…bands configured to mutually diverge away from the band-crossing point and toward the non-palm-side of the hand to locations situated on the finger outer side and behind and forward of the PIP joint”.
by one of…”.
Claim 26 lines 4-5 should be amended to recite: “…finger to be braced is inserted into the brace proximal end 
Claim 27 lines 4-5 should be amended to recite: “…finger to be braced is inserted into the brace proximal end 
Claim 28 line 24 should be amended to recite: “each of the plurality of mutually adjacent armor segments and each of the grooves…”.
In claim 36: a comma (“,”) should be added after the claim number in the preamble (i.e. claim 36 should be amended to recite “the finger support system of claim 34, wherein…”).
In claim 38 line 4: “the at least two glove fingers” should be “at least two glove fingers”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 33-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al (US 2009/0172864).
With respect to claim 28, Fisher discloses a finger brace (support structure 110 of system 108 – figure 13; para [0128]) configured for disposition about and along a lengthwise portion of a human finger (each of the support structures 110, 112, 114 and 116 is configured to be disposed about the finger because each segment of each support is an arcuate support segment that encircles/surrounds a portion of the finger – abstract; each of the support structures is expected to be disposed along the length of a finger during use based on the shape/configuration shown in fig 13; para [0128]) including a finger outer side, a finger inner side, finger lateral sides, a PIP joint and a fingertip bearing a finger nail (these are inherent anatomical features of a human finger and a device configured to be disposed about and along a finger is interpreted as being configured to be disposed about/along these anatomical features of said finger), the finger brace comprising:
a brace proximal end configured for situating at least partially about the finger at a location behind the PIP joint and on the finger outer side (knuckle support segment 118 – fig 13; para [0128]; situated “at least partially about the finger” because each segment is an arcuate support segment that encircles/surrounds a portion of the finger – abstract);
a brace distal end (endcap support segment 146; fig 13; para [0128]) including an elongated shank configured for coextension along a lengthwise portion of the finger outer side between the PIP joint and the finger nail (element 146 has an elongated shape because it will coextend at least partly along the lengthwise portion of the finger based in the shape illustrated 
a PIP-joint support (intermediate support segments 120, 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144 – figure 13; para [0128]) extending between and connecting the support proximal and distal ends (intermediate segments interconnect the segments 118 and 146 as shown in figure 13), and configured to at least partially encircle and support the PIP joint (the intermediate segments are configured having a shape that at least partly encircles the finger because each segment is an arcuate support segment that encircles/surrounds a portion of the finger – abstract; the intermediate segments are expected to be located at a position to support the PIP joint based on the shape illustrated in figure 13) while allowing the PIP joint to bend (the support segments allow flexural forward movement as disclosed in the abstract and thus are interpreted as allowing bending of the finger at joints such as the PIP joint); and
an elongated shank coextending along a lengthwise portion of the outer side of the finger between the PIP joint and the finger nail (portion of the support 108 configured to extend from the area expected to be at the PIP joint to the finger tip during use; figure 13), the elongated shank having a shank outside surface and a shank inside surface opposite the shank outside surface (inside surface faces and is adjacent to the finger during use while the opposite outside surface faces away from the finger during use) and more proximate the outer side of the finger than is the shank outside surface (the shank inner surface is interpreted as being proximate the outer side of the finger because this side of the support 108 will be facing/adjacent to the finger during use of the device), wherein

(b)    the armor segments and grooves are configured and mutually situated such that the finger supported by the shank can bend forward toward the palm but is prevented from bending backward beyond a predetermined extent by action of the mutual contacting engagement of the segment front and rear surfaces of neighboring armor segments (as illustrated in figure 20 which shows how the individual segments move during bending of the finger).
With respect to claim 33, Fisher discloses the invention as claimed (see rejection of claim 28) and Fisher also discloses that the system further comprises a glove (100; fig 13) for athletic use to avoid hyperextension of the fingers without inhibiting flexion (para [0003-0007]) wherein the glove includes a plurality of glove fingers (glove includes multiple fingers as shown in fig 13) the glove fingers each configured for insertably receiving a human finger (intended use of a glove) and each having glove-finger interior and exterior surfaces (first layer 102 is 
With respect to claim 34, Fisher discloses the invention as claimed (see rejection of claim 33) and Fisher also discloses that at least a portion of at least one of the shank and the PIP-joint support is disposed on the glove-finger exterior surface (as shown in figure 14 segment 128 of the finger support structure is disposed directly adjacent to the exterior surface 104 and thus is interpreted as being “on” this surface).
With respect to claim 35, Fisher discloses the invention as claimed (see rejection of claim 34) and Fisher also discloses that the glove finger is the PIP-joint support (the support is enclosed within the layers forming the glove as shown in figure 14 and thus the intermediate support segments 120, 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144 are contained 
	With respect to claim 36, Fisher discloses the invention as claimed (see rejection of claim 34) and Fisher also discloses that:
(i) the glove includes a glove-palm side (layer 102 – fig 13) and a glove-back side (layer 104 – fig 13) corresponding to, respectively, the glove-finger lower and upper surfaces of the plural glove fingers (the layers 102 and 104 define the upper and lower surfaces of the entire glove, including the finger portions as shown in figs 13-14); and
(ii) the glove-palm side and glove-finger lower surfaces have applied thereto an over-layer of hand-protective padding (layer 102 may include several layers of the same or different material and may include layers of various foams -para [0127]; foams are interpreted as providing padding).
With respect to claim 37, Fisher discloses the invention as claimed (see rejection of claim 36) and Fisher also discloses that the hand-protective padding layer comprises at least one of (i) foam, (ii) rubber, (iii) a polymeric material, (iv) genuine leather, (v) synthetic leather, and (vi) a gel (layer 102 may include several layers of the same or different material and may include layers of leather, synthetic leather and/or various foams -para [0127]).
	With respect to claim 38, Fisher discloses the invention as claimed (see rejection of claim 33) and Fisher also discloses that each of at least two of the glove fingers carries the finger brace (as shown in figure 13 there are four fingers that would be covered by support structures) such that at least the shank of the finger brace is disposed along the outer side of the human finger insertably received by each of the at least two brace-carrying glove fingers .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hegland (US 8702635) in view of Fisher et al (US 2009/0172864) and further in view of Hoffman et al (US 2013/0338556). 
With respect to claim 21, Hegland discloses a finger brace (finger ring splint 10; figs 1-3) configured for disposition about and along a lengthwise portion of a human finger (as shown in figures 1-3) including a finger outer side, a finger inner side, finger lateral sides, a PIP joint and a fingertip bearing a finger nail (these are inherent anatomical features of a human finger and a device configured to be disposed about and along a finger is interpreted as being configured to be disposed about/along these anatomical features of said finger), the finger brace comprising:
a brace proximal end configured for situating at least partially about the finger at a location behind the PIP joint and on the finger outer side (portion of splint 10 at partial loop 16 – figs 1-3);
a brace distal end (portion of splint 10 at first loop 12) including an elongated shank (elongated support 20; figs 1-3) configured for coextension along a lengthwise portion of the finger outer side between the PIP joint and the finger nail (as shown in figures 2-3); and
a PIP-joint support (portion of splint 10 at second loop 14; figs 1-3) extending between and connecting the support proximal and distal ends (as shown in figs 1-3), and configured to at least partially encircle and support the PIP joint while allowing the PIP joint to bend (as shown in figs 1-3).

Fisher, however, teaches an analogous support system which further comprises a glove (100; fig 13) for athletic use to avoid hyperextension of the fingers without inhibiting flexion (para [0003-0007]) wherein the glove includes a glove finger (glove includes fingers as shown in fig 13) configured for insertion of the finger (interpreted as being the intended use of the finger portion of a glove) and the finger brace installed about the finger (support system 108 includes four support structures each configured to be installed about the finger of a user; the glove 100 includes pockets for the four finger support structures of support system 108 – para [0128]), the glove finger having glove-finger interior and exterior surfaces (first layer 102 is adapted to fit proximate to the anterior of the hand and the glove also includes a second layer 104 configured to cover the top of the finger as shown in fig 14 and third layer 106 disposed between layers 102 and 104 – thus layers 102 and 104 form the glove exterior as shown in fig 14; para [0127]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the system of Hegland with a glove 
Hegland in view of Fisher does not, however, disclose that the glove further includes a transverse slot defined therethrough through which the shank of the finger brace protrudes for disposition to the glove-finger exterior along the finger outer side forward of the PIP joint with a portion of the glove finger situated between the shank and the finger outer side, thereby facilitating a user’s adjustment of the finger brace about the finger by means of the shank without requiring removal of the glove.
Hoffman, however, teaches a hand splint (20) comprising a glove (shown in figures 2A-2B) that includes a transverse slot defined therethrough (slot 130 shown in figure 2B) through which the shank of the finger brace protrudes for disposition to the glove-finger exterior along the finger outer side forward of the PIP joint with a portion of the glove finger situated between the shank and the finger outer side (as shown in figure 2A), thereby facilitating a user’s adjustment of the finger brace about the finger by means of the shank without requiring removal of the glove (the glove and finger support sections are separate elements and thus are interpreted as being capable of adjustment independently of one another). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Hegland in view of Fisher so that the glove further includes a transverse slot defined therethrough through which the shank of the finger brace protrudes for disposition to the glove-finger exterior along the finger outer side forward of the PIP joint with a portion of the glove finger situated between the shank and the finger outer side, thereby facilitating a user’s adjustment of the finger brace about the finger by 
With respect to claim 22, Hegland in view of Fisher and further in view of Hoffman discloses the invention substantially as claimed (see rejection of claim 21) and Hegland also discloses that the PIP-joint support (portion of splint 10 at second loop 14; figs 1-3) comprises opposing helical first and second bands (the second loop 14 and partial loop 16 are interpreted as having portions formed as opposing first/second bands; each “band” is interpreted as being “helical” because it is configured to curve about the finger in a spiraling pattern as shown in figures 1-3) configured such that, when the finger brace is properly installed about the finger (figs 2-3), the first and second helical bands mutually cooperate (as shown in figure 1) such that
(i)    each of the first and second bands encircles at least a portion of the finger (loop 14 and partial loop 16 each have portions that curve about a portion of the finger as it extends from the palm side of the finger over the respective lateral side to the top part of the finger as shown in figures 2-3);
(ii)    the first and second bands cross one another at a band-crossing point located to the inside of the PIP joint on the finger inner side (the “bands” intersect and are interpreted as crossing at the area near element 24 shown in figure 1); and
(iii)    as viewed from a lateral finger side, the first and second bands mutually diverge away from the band-crossing point and toward the non-palm-side of the hand to locations situated on the finger outer side and behind and forward of the PIP joint (loop 14 and partial loop 16 each have portions that diverge away from the intersection at element 24 as the 
With respect to claim 23, Hegland in view of Fisher and further in view of Hoffman discloses the invention substantially as claimed (see rejection of claim 22) and Hoffman also teaches that the shank of the finger brace is secured to the glove-finger exterior surface one of (i) temporarily and (ii) permanently (the shanks slide in and out of the slots 103 and are secured to the exterior of the glove when in a position where the shank is inserted into the slot and partially extending therefrom over the exterior surface of the glove – the shanks are “temporarily” secured because when removed from the slots the shanks are removable from the exterior of the glove to separate the elements as shown in figure 2B). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the support system of Hegland in view of Fisher and further in view of Hoffman so that the shank of the finger brace is temporarily secured to the glove-finger exterior surface as in Hoffman in order to permit separation and removal of the elements from one another in order to easily remove the system from a user’s finger/hand.
With respect to claim 24, Hegland in view of Fisher and further in view of Hoffman discloses the invention substantially as claimed (see rejection of claim 23) and Hoffman also teaches that the shank of the finger brace is secured temporarily to the glove-finger exterior surface by at least one of (i) tape, (ii) an elastic band, and (iii) a plurality of hook-and-loop fasteners (the shanks are inserted into slots 103 and partially extending therefrom over the exterior of the glove and held in place by hook and loop fasteners on a strap 109 that covers over the shanks – figs 2A-2B; para [0084]). It would have been obvious to one having ordinary 
With respect to claim 25, Hegland in view of Fisher and further in view of Hoffman discloses the invention substantially as claimed (see rejection of claim 24) and Hoffman also teaches that the shank of the finger brace is secured temporarily to the glove-finger exterior surface by at least one of (i) tape, (ii) an elastic band, and (iii) a plurality of hook-and-loop fasteners (the shanks are inserted into slots 103 and partially extending therefrom over the exterior of the glove and held in place by hook and loop fasteners on a strap 109 that covers over the shanks – figs 2A-2B; para [0084]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the system of Hegland in view of Fisher and further in view of Hoffman so that the shank of the finger brace is secured temporarily to the glove-finger exterior surface by a plurality of hook-and-loop fasteners as taught by Hoffman in order to more securely maintain the elements in the desired position or configuration during use. 
With respect to claim 26, Hegland discloses the invention as claimed (see rejection of claim 21) but does not disclose that the system further comprises a glove including a glove finger having glove-finger interior and exterior surfaces and defined therethrough a transverse slot through which the shank of the finger brace protrudes for disposition to the glove-finger exterior, wherein the finger brace is secured to at least one of the glove-finger interior and 
Fisher, however, teaches a system that further comprises a glove (100; fig 13) for athletic use to avoid hyperextension of the fingers without inhibiting flexion (para [0003-0007]) wherein the glove includes a glove finger (glove includes fingers as shown in fig 13) the glove finger having glove-finger interior and exterior surfaces (first layer 102 is adapted to fit proximate to the anterior of the hand and the glove also includes a second layer 104 configured to cover the finger and third layer 106 disposed between layers 102 and 104 – thus layers 102 and 104 form the glove exterior as shown in fig 14; para [0127]) wherein the finger brace is secured to at least one of the glove-finger interior and exterior surfaces with the PIP-joint support aligned and oriented within the glove finger (the glove 100 includes pockets for the four finger support structures of support system 108 – para [0128] wherein the support structures are affixed within the structure because they are held between the exterior layer 104 and the middle layer 106 as shown in fig 14 and thus are interpreted as being secured to the exterior surface and oriented within the glove finger since the supports are located within the material layers forming the glove fingers) such that the glove can be placed on a user’s hand (intended use of a glove), and the finger to be braced inserted into the proximal end of the finger brace, until the PIP joint is situated for support within the PIP-joint support (shown with the support in position with the PIP joint within the PIP joint support in figure 20). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date 
Fisher does not, however, disclose that the glove further includes a transverse slot defined therethrough through which the shank of the finger brace protrudes for disposition to the glove-finger exterior.
Hoffman, however, teaches a hand splint (20) comprising a glove (shown in figures 2A-2B) that includes a transverse slot defined therethrough (slot 130 shown in figure 2B) through which the shank of the finger brace protrudes for disposition to the glove-finger exterior along the finger outer side forward of the PIP joint with a portion of the glove finger situated between the shank and the finger outer side (as shown in figure 2A), thereby facilitating a user’s adjustment of the finger brace about the finger by means of the shank without requiring removal of the glove (the glove and finger support sections are separate elements and thus are interpreted as being capable of adjustment independently of one another). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Hegland in view of Fisher so that the glove further includes a transverse slot defined therethrough through which the shank of the finger brace protrudes for disposition to the glove-finger exterior as taught by Hoffman in order to allow for easier and faster adjustments of the device due to a user being able to adjust the finger support without removing the glove.
With respect to claim 27, Hegland discloses the invention substantially as claimed (see rejection of claim 22) but does not disclose the finger support system further comprising a 
Fisher teaches an analogous system that further comprises a glove (100; fig 13) for athletic use to avoid hyperextension of the fingers without inhibiting flexion (para [0003-0007]) wherein the glove includes a glove finger (glove includes fingers as shown in fig 13) the glove finger having glove-finger interior and exterior surfaces (first layer 102 is adapted to fit proximate to the anterior of the hand and the glove also includes a second layer 104 configured to cover the top of the finger as shown in fig 14 sand third layer 106 disposed between layers 102 and 104 – thus layers 102 and 104 form the glove exterior as shown in fig 14; para [0127]) wherein the finger brace is secured to at least one of the glove-finger interior and exterior surfaces with the PIP-joint support aligned and oriented within the glove finger (the glove 100 includes pockets for the four finger support structures of support system 108 – para [0128] wherein the support structures are affixed within the structure because they are held between the exterior layer 104 and the middle layer 106 as shown in fig 14 and thus are interpreted as being secured to the exterior surface and oriented within the glove finger since the supports are located within the material layers forming the glove fingers) such that the glove can be placed on a user’s hand (intended use of a glove), and the finger to be braced inserted into the 
Hegland in view of Fisher does not, however, disclose that the glove further includes a transverse slot defined therethrough through which the shank of the finger brace protrudes for disposition to the glove-finger exterior.
Hoffman, however, teaches a hand splint (20) comprising a glove (shown in figures 2A-2B) that includes a transverse slot defined therethrough (slot 130 shown in figure 2B) through which the shank of the finger brace protrudes for disposition to the glove-finger exterior along the finger outer side forward of the PIP joint with a portion of the glove finger situated between the shank and the finger outer side (as shown in figure 2A), thereby facilitating a user’s adjustment of the finger brace about the finger by means of the shank without requiring removal of the glove (the glove and finger support sections are separate elements and thus are interpreted as being capable of adjustment independently of one another). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Hegland in view of Fisher so that the glove further includes a transverse slot defined therethrough through which the shank of the finger brace protrudes for disposition to the glove-finger exterior as taught by Hoffman in order to .

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 2009/0172864) in view of Hoffman et al (US 2013/0338556). 
With respect to claim 21, Fisher discloses a finger brace (support structure 110 of system 108 – figure 13; para [0128]) configured for disposition about and along a lengthwise portion of a human finger (each of the support structures 110, 112, 114 and 116 is configured to be disposed about the finger because each segment of each support is an arcuate support segment that encircles/surrounds a portion of the finger – abstract; each of the support structures is expected to be disposed along the length of a finger during use based on the shape/configuration shown in fig 13; para [0128]) including a finger outer side, a finger inner side, finger lateral sides, a PIP joint and a fingertip bearing a finger nail (these are inherent anatomical features of a human finger and a device configured to be disposed about and along a finger is interpreted as being configured to be disposed about/along these anatomical features of said finger), the finger brace comprising:
a brace proximal end configured for situating at least partially about the finger at a location behind the PIP joint and on the finger outer side (knuckle support segment 118 – fig 13; para [0128]; situated “at least partially about the finger” because each segment is an arcuate support segment that encircles/surrounds a portion of the finger – abstract);
a brace distal end (endcap support segment 146; fig 13; para [0128]) including an elongated shank configured for coextension along a lengthwise portion of the finger outer side 
a PIP-joint support (intermediate support segments 120, 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144 – figure 13; para [0128]) extending between and connecting the support proximal and distal ends (intermediate segments interconnect the segments 118 and 146 as shown in figure 13), and configured to at least partially encircle and support the PIP joint (the intermediate segments are configured having a shape that at least partly encircles the finger because each segment is an arcuate support segment that encircles/surrounds a portion of the finger – abstract; the intermediate segments are expected to be located at a position to support the PIP joint based on the shape illustrated in figure 13) while allowing the PIP joint to bend (the support segments allow flexural forward movement as disclosed in the abstract and thus are interpreted as allowing bending of the finger at joints such as the PIP joint); and
a glove (100; fig 13) for athletic use to avoid hyperextension of the fingers without inhibiting flexion (para [0003-0007]) wherein the glove includes a glove finger (glove includes fingers as shown in fig 13) configured for insertion of the finger (interpreted as being the intended use of the finger portion of a glove) and the finger brace installed about the finger (support system 108 includes four support structures each configured to be installed about the finger of a user; the glove 100 includes pockets for the four finger support structures of support system 108 – para [0128]), the glove finger having glove-finger interior and exterior surfaces (first layer 102 is adapted to fit proximate to the anterior of the hand and the glove also 
Fisher does not, however, disclose that the glove further includes a transverse slot defined therethrough through which the shank of the finger brace protrudes for disposition to the glove-finger exterior along the finger outer side forward of the PIP joint with a portion of the glove finger situated between the shank and the finger outer side, thereby facilitating a user’s adjustment of the finger brace about the finger by means of the shank without requiring removal of the glove.
Hoffman, however, teaches a hand splint (20) comprising a glove (shown in figures 2A-2B) that includes a transverse slot defined therethrough (slot 130 shown in figure 2B) through which the shank of the finger brace protrudes for disposition to the glove-finger exterior along the finger outer side forward of the PIP joint with a portion of the glove finger situated between the shank and the finger outer side (as shown in figure 2A), thereby facilitating a user’s adjustment of the finger brace about the finger by means of the shank without requiring removal of the glove (the glove and finger support sections are separate elements and thus are interpreted as being capable of adjustment independently of one another). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Fisher so that the glove further includes a transverse slot defined therethrough through which the shank of the finger brace protrudes for disposition to the glove-finger exterior along the finger outer side forward of the PIP joint with a portion of the glove finger situated between the shank and the finger outer side, thereby facilitating a 
With respect to claim 26, Fisher in view of Hoffman discloses the invention substantially as claimed (see rejection of claim 21) and Fisher also discloses that the system further comprises a glove (100; fig 13) for athletic use to avoid hyperextension of the fingers without inhibiting flexion (para [0003-0007]) wherein the glove includes a glove finger (glove includes fingers as shown in fig 13) the glove finger having glove-finger interior and exterior surfaces (first layer 102 is adapted to fit proximate to the anterior of the hand and the glove also includes a second layer 104 configured to cover the finger and third layer 106 disposed between layers 102 and 104 – thus layers 102 and 104 form the glove exterior as shown in fig 14; para [0127]) wherein the finger brace is secured to at least one of the glove-finger interior and exterior surfaces with the PIP-joint support aligned and oriented within the glove finger (the glove 100 includes pockets for the four finger support structures of support system 108 – para [0128] wherein the support structures are affixed within the structure because they are held between the exterior layer 104 and the middle layer 106 as shown in fig 14 and thus are interpreted as being secured to the exterior surface and oriented within the glove finger since the supports are located within the material layers forming the glove fingers) such that the glove can be placed on a user’s hand (intended use of a glove), and the finger to be braced inserted into the proximal end of the finger brace, until the PIP joint is situated for support within the PIP-joint support (shown with the support in position with the PIP joint within the PIP joint support in figure 20).

Hoffman, however, teaches a hand splint (20) comprising a glove (shown in figures 2A-2B) that includes a transverse slot defined therethrough (slot 130 shown in figure 2B) through which the shank of the finger brace protrudes for disposition to the glove-finger exterior along the finger outer side forward of the PIP joint with a portion of the glove finger situated between the shank and the finger outer side (as shown in figure 2A), thereby facilitating a user’s adjustment of the finger brace about the finger by means of the shank without requiring removal of the glove (the glove and finger support sections are separate elements and thus are interpreted as being capable of adjustment independently of one another). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Fisher in view of Hoffman so that the glove further includes a transverse slot defined therethrough through which the shank of the finger brace protrudes for disposition to the glove-finger exterior as taught by Hoffman in order to allow for easier and faster adjustments of the device due to a user being able to adjust the finger support without removing the glove.

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 2009/0172864) in view of Hegland (US 8702635).
With respect to claim 29, Fisher discloses the invention as claimed (see rejection of claim 28) but does not disclose that the PIP-joint support comprises opposing helical first and 
(i)    each of the first and second bands encircles at least a portion of the finger;
(ii)    the first and second bands cross one another at a band-crossing point located to the inside of the PIP joint on the inner side of the finger; and
(iii) as viewed from a side, the first and second bands mutually diverge away from the band-crossing point along a lengthwise portion of the finger and toward the outer side of the finger to locations situated on the outer side of the finger and behind and forward of the PIP joint.
Hegland teaches an analogous device wherein the PIP-joint support (portion of splint 10 at second loop 14; figs 1-3) comprises opposing helical first and second bands (the second loop 14 and partial loop 16 are interpreted as having portions formed as opposing first/second bands; each “band” is interpreted as being “helical” because it is configured to curve about the finger in a spiraling pattern as shown in figures 1-3) configured such that, when the finger brace is properly installed about the finger (figs 2-3), the first and second helical bands mutually cooperate (as shown in figure 1) such that
(i)    each of the first and second bands encircles at least a portion of the finger (loop 14 and partial loop 16 each have portions that curve about a portion of the finger as it extends from the palm side of the finger over the respective lateral side to the top part of the finger as shown in figures 2-3);

(iii)    as viewed from a lateral finger side, the first and second bands mutually diverge away from the band-crossing point and toward the non-palm-side of the hand to locations situated on the finger outer side and behind and forward of the PIP joint (loop 14 and partial loop 16 each have portions that diverge away from the intersection at element 24 as the portions extend from the palm side of the finger over the respective lateral side to the top part of the finger as shown in figures 2-3).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the PIP-joint support of Fisher so that it comprises opposing helical first and second bands configured such that, when the finger brace is properly installed about the finger, the first and second helical bands mutually cooperate such that
(i)    each of the first and second bands encircles at least a portion of the finger;
(ii)    the first and second bands cross one another at a band-crossing point located to the inside of the PIP joint on the inner side of the finger; and
(iii) as viewed from a side, the first and second bands mutually diverge away from the band-crossing point along a lengthwise portion of the finger and toward the outer side of the finger to locations situated on the outer side of the finger and behind and forward of the PIP joint as taught by Hegland in order to apply an extension force to a phalangeal deformity to realign or straighten interphalangeal joints in the finger while also allowing the user to bend against the force when desired such as to grasp an item (col 1 lines 12-13 and 30-31; col 4 lines 
With respect to claim 30, Fisher in view of Hegland discloses the invention substantially as claimed (see rejection of claim 29) and Fisher also discloses that the shank originates from the brace proximal end at a location behind the PIP joint and extends forwardly over the PIP joint toward the finger nail (as best shown in figure 20).
With respect to claim 31, Fisher in view of Hegland discloses the invention substantially as claimed (see rejection of claim 30) and Fisher also discloses that the system further comprises a glove (100; fig 13) for athletic use to avoid hyperextension of the fingers without inhibiting flexion (para [0003-0007]) wherein the glove includes a plurality of glove fingers (glove includes multiple fingers as shown in fig 13) the glove fingers each configured for insertably receiving a human finger (intended use of a glove) and each having glove-finger interior and exterior surfaces (first layer 102 is adapted to fit proximate to the anterior of the hand and the glove also includes a second layer 104 configured to cover the finger as shown in fig 14 and third layer 106 disposed between layers 102 and 104 – thus layers 102 and 104 form the glove exterior as shown in fig 14; para [0127]) wherein the glove-finger exterior surface defining glove-finger upper and lower surfaces corresponding to, respectively, the outer and inner sides of a human finger inserted therein (the glove exterior wraps entirely around the user’s finger as shown in fig 14 and thus wraps over the upper side of the finger and, also, the lower, palm side of the finger), wherein one of the glove fingers carries the finger brace (the glove 100 includes pockets for the four finger support structures of support system 108 – para 
With respect to claim 32, Fisher in view of Hegland discloses the invention substantially as claimed (see rejection of claim 31) and Fisher also discloses that at least a portion of at least one of the shank and the PIP-joint support is disposed along the glove-finger upper surface (as shown in figure 14 segment 128 of the finger support structure is disposed directly adjacent to the upper surface 104).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 1/4/2021 have been fully considered as follows:
	Regarding the objections to the drawings, Applicant’s replacement drawing sheets have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn, while new objections have been given as necessitated by the changes to the claims (see above).
	Regarding the claim rejections under 35 USC 112 and 35 USC 101, Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.

With respect to previously rejected claim 10 (new claim 28), Applicant’s arguments on pages 11-14 have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s arguments on pages 11-13 that Fisher’s support is not a “shank” as recited in the claim because this term “generally connotes a single, unitary structure serving as a connector or substrate” or a “continuous structure”, whereas support 108 in Fisher is comprised of a plurality of discrete, separately identifiable individual elements. The Office is not persuaded by these arguments, however, because there is no special definition of the term “shank” in Applicant's disclosure to define that the "shank” would have this specific structural configuration. MPEP 2173.01 (I) requires that “[u]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification” and that "[s]ince there is a presumption that claim terms are given their plain meaning, and the use of special definitions is an exception, the applicant must point to where the specification as filed provides a clear and intentional use of a special definition for the claim term to be treated as having a special definition.”  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/ch2100_p_299b7_1b9e4_222"An applicant may not add a special definition 
The Office has also noted Applicant’s arguments on pages 13-14 that interpretation of “shank” to be a structure defined by a plurality of discrete, interconnected elements is outside the scope of the meaning conveyed by Applicant’s use of this term through the specification and drawings because shank 80 is shown as a “continuous unitary element” and the armor segments 90 and grooves 92 are located along the outside surface 82 of the shank 80. As discussed above, the Office is not persuaded by this argument because there is no special definition of the term “shank” in Applicant's disclosure to define that the "shank” would have this specific structural configuration and the individual segments in Fisher are joined to one another to form each of the support structures and, therefore, are interconnected to form an integral structure just like the shank 80 disclosed by Applicant. 

Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 15-19 have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s arguments on pages 15-18 that Hoffman teaches in FIGS. 2A and 2B and paragraph [0069] that the struts 118, 120, 122, and 124 are exposed in a location between the wrist and the base of the finger (behind the PIP joint) but then have a forward portion of each strut 118 etc. inserted into a pocket 130 so that it is covered/not exposed which is “opposite of Applicant’s arrangement in which the more forward portions of the shanks 80 are exposed” and wherein “the Hoffman arrangement would actually frustrate a stated and claimed purpose of Applicant’s shanks 80 being exposed forward of the PIP joint” which is “to facilitate “a user’s adjustment of the finger brace about the finger by means of the shank without requiring removal of the glove.” The Office is not persuaded by this argument, however, because there is no limitation in the claims, explicit disclosure in the specification or illustration in the drawings which indicates that the location between the wrist and base of the finger is to be considered “behind” the PIP joint while the area between the PIP joint and fingertip is “forward” of the PIP joint.  Thus, the Office has interpreted the area shown in fig 2B of Hoffman where the struts are exposed prior to entry into the pockets via slots 130 to be “forward” of the PIP joint since it is in the area on the finger prior to or in front of (i.e. “forward”) of the PIP joint. Additionally, this configuration is not expected to prevent a user from adjusting the brace without requiring 
The Office has also noted Applicant’s arguments on pages 18-19 regarding original dependent claims 11-14 but for at least the same reasons as provided above, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 3786  

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786